Title: To John Adams from William Vans Murray, 17 August 1797
From: Murray, William Vans
To: Adams, John


No. 5
Sir,
The Hague 17. Augt. 1797.

A few days since I did myself the honour of enclosing a few of the Nouvelles Politiques—& now have the pleasure of sending a few more. The papers afford a prospect of politics, of party & of events that gives me little to add. From all I can collect from private sources I certainly expect very soon a great explosion at Paris. The Directory have appealed in a degree to the Armies, & the armies have spoken a language of fierce sedition against the Legislature—the effects of which the Directory itself will feel.
With the highest respect & sincerest attachment / I have the honour to be / Sir yr. most obt. hble / sert
W. V. MurrayP.S. Baron Bielfeld informed me that the King of Prussia, who is ill at Pyrmont, is willing to renew the Treaty—this he informed me was upon good authority—